Title: Thomas Jefferson to Reuben Perry, 5 August 1814
From: Jefferson, Thomas
To: Perry, Reuben


          Dear Sir  Monticello Aug. 5. 14.
          I promised you that on the completion of the bill of scantling I gave you, and the reciept of your account, I would give you an order on Richmond, for the amount of that & of the old balance.
			 this I did on the confidence that my last year’s crop of flour, in the hands of Gibson & Jefferson in Richmond, (400. Barrels) would be sold for something. but mr Gibson in his last letter informs me that he has offered it for 3¼.D. in vain, & that  he does not believe it can at this time be disposed of at any price. I had further confided that, even if the sale was deferred, I could obtain a small
			 and short accomodation from the bank of
			 Richmond, which I would have done rather than keep you out of your money. but he further informs me that the bank has suspended discounts, & is calling in their debts.
			 I have not learnt whether mr Adkinson has compleated the bill; but whether he has or not, I am sincerely mortified to be obliged to inform you that I shall not be able to make good my word, for the causes before stated. the
			 great collection of force at Norfolk, which can only be supplied with bread from James river ought to produce soon a sensible demand; and the increasing prospects of peace, which acquire more and
			 more strength, may set the exporters in motion, and enable us to turn our produce into money. until this happens, it seems vain to name days of paiment; but you may be assured that not a day
			 shall be
			 passed over after either the sale of my flour or return of the usual course of business at the bank of Richmond shall enable me to give you a draught as promised.
			 Accept my best wishes.
          Th:
            Jefferson
        